              Case 2:05-cr-00090-MCE Document 302 Filed 12/14/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:05-CR-00090-MCE
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         FINDINGS AND ORDER
13   HUGO LOUIS RAMIREZ,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on December 2, 2020. Docket
20 No. 297. Pursuant to Local Rule, the government’s response is due on December 9, 2020, with any
21 reply from the defendant due on December 12, 2020.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:
27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          December 22, 2020;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
              Case 2:05-cr-00090-MCE Document 302 Filed 12/14/20 Page 2 of 2


 1                  b)      The defendant’s reply to the government’s response to be filed on or before

 2           December 29, 2020.

 3           IT IS SO STIPULATED.

 4

 5    Dated: December 9, 2020                                 MCGREGOR W. SCOTT
                                                              United States Attorney
 6

 7                                                            /s/ MATTHEW D. SEGAL
                                                              MATTHEW D. SEGAL
 8                                                            Assistant United States Attorney

 9
10    Dated: December 9, 2020                                 /s/ SANDRA GILLIES
                                                              SANDRA GILLIES
11                                                            Counsel for Defendant
                                                              HUGO LOUIS RAMIREZ
12

13

14
                                            FINDINGS AND ORDER
15
             Based upon the stipulation and representations of the parties, the Court adopts the following as a
16
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
             a)     The government’s response to the defendant’s motion, Docket No. 297, is due on or
18
     before December 22, 2020;
19
             b)     The defendant’s reply to the government’s response, if any, is due on December 29,
20
     2020.
21
             IT IS SO ORDERED.
22
     Dated: December 11, 2020
23

24

25

26
27

28

      STIPULATION RE BRIEFING SCHEDULE                    2
30
